 
 
 
Brunswick Logo [bc_logo.jpg]
 
Exhibit 10.1

 
2009 BRUNSWICK PERFORMANCE PLAN (BPP)
SUMMARY TERMS AND CONDITIONS


Purpose
Reward achievement of annual goals
 
Eligibility
Key managers and above identified on an individual basis.
 
Performance Period
Fiscal year.
 
Performance Measures
Funding based 100% on level of corporate-wide operating cash on hand as of the
end of the performance period.
 
Funding  Review and
Approval
The following steps will be taken to review and approve funding:
 
§ CFO will review actual results quarterly to evaluate established accruals.
§ CEO will review performance at end of performance period and recommend funding
to Human Resource and
   Compensation Committee as appropriate.
§ Human Resources and Compensation Committee will review and approve funding as
deemed appropriate.
 
Individual Awards
Individual awards will be determined on a discretionary basis using overall
approved funding, evaluation of individual performance for the performance
period, target incentives as a percent of salary and covered salary (actual paid
for year).
 
Individuals must be employed at the end of the performance period to receive an
award, except those terminating due to death or permanent and total disability
will be eligible to receive individual awards.
 
Timing and Form of
Award Payments
 
In 2010 after financial results are confirmed and appropriate approvals are
obtained.  Payment may be made in cash, shares of Brunswick common stock, or in
a combination of cash or stock, as determined by the Committee.
 
Claw Back
The Human Resources and Compensation Committee will evaluate the facts and
circumstances of any restatement of earnings due to fraud or intentional
misconduct that results in material noncompliance with any financial reporting
requirement and, in its sole discretion, may require the repayment of all or a
portion of bonus awards from individual(s) responsible for the restatement and
others assigned to salary grade 21 and above, including senior executives, as
deemed appropriate by the Committee.
 
Additional
Nothing contained in these materials constitutes or is intended to create a
promise of an individual incentive award or a contract of continued
employment. Employment is at-will and may be terminated by either the employee
or Corporation for any reason at any time.
 


